The effect of the decision is to award money damages to this landowner for the appearance over his land of Army airplanes and for the noises emanating therefrom. The airplanes are used by the Government in the present war. And such so-called land damage is awarded against the taxpayers of the City of Ardmore. I respectfully, but insistently, dissent.
It is true that not all of the damage awarded is of that character, but the above is the effect of the decision on that point by approving the admission of evidence upon the items of damage above set out.
The opinion points out that the city is lessor of a portion of the grounds upon which the Government constructed and now operates its airport, but even so, I find no applicable rule which would tax against the citizens of Ardmore a damage, if there was any in fact, caused by our Government in the operation of airplanes in the war effort.